DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Mobile (CN 205104610), hereinafter Oppo – of record, in view of Zhang (US 2008/0055164), hereinafter Zhang.

 	Regarding claim 1 Oppo discloses an antenna device (Oppo, paragraph 0001 “MIMO antenna”), comprising: a radiator (Fig. 1, at 2) that functions both as a first antenna (Fig. 1, at 4) and as a second antenna (Fig. 1, at 3); a ground terminal (Fig. 1, at 5) directly connected to the radiator between a first end and a second end of the radiator; a first feed terminal (Fig. 1, at 6) for the first antenna, directly connected to the radiator at a first feed point between the first end of the radiator and the ground terminal; and a second feed terminal (Fig. 1, at 7) for the second antenna, directly connected to the radiator at a second feed point between the second end of the radiator and the ground terminal. 

Zhang discloses wherein the first feed terminal (Fig. 1, at 18), the second feed terminal (Fig. 1, at 20), and the ground terminal (Fig. 1, at 16) extend from an edge of the radiator in a common plane that is perpendicular to a plane of the radiator (Fig. 1, at 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo in accordance with the teaching of Zhang regarding using a folded antenna geometry in order to increase the physical size of the antenna in order to increase its bandwidth (Zhang, paragraph 0061) and in order to produce antennas that fit within the tight confines of a compact handheld device (Zhang, paragraph 0003).



    PNG
    media_image1.png
    953
    792
    media_image1.png
    Greyscale


 	Regarding claim 2 Oppo further discloses the antenna device of claim 1 wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna to radiate signals within a first target frequency band and the second antenna to radiate signals within a second target frequency band that is different than the first target frequency band (Oppo, paragraph 0029 identifies the first and second frequencies.  The different lengths of antenna branches 3 and 4 in Fig. 1 result in two different operating frequencies). 
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  This interpretation applies to all of the Applicant’s claims that rely on the language “configured to”.

 	Regarding claim 3 Oppo further discloses the antenna device of claim 2 wherein the ground terminal is located closer to the first end of the radiator than the second end of the radiator (Fig. 1, at 6 is closer to the first end Fig. 1, at 4). 

 	Regarding claim 4 Oppo further discloses the antenna device of claim 1 wherein the radiator is an oblong conductive element (“described antenna system can be the arbitrary shapes such as circle, ellipse, rectangle or Long Circle” Oppo, paragraph 0028). 

 	Regarding claim 5 Oppo further discloses the antenna device of claim 4 wherein the radiator is planar (“described antenna system can be the arbitrary shapes such as circle, ellipse, rectangle or Long Circle” Oppo, paragraph 0028). 

 	Regarding claim 6 Oppo further discloses the antenna device of claim 5 wherein the radiator is rectangular or approximately rectangular (“described antenna system can be the arbitrary shapes such as circle, ellipse, rectangle or Long Circle” Oppo, paragraph 0028). 

 	Regarding claim 7 Oppo does not explicitly disclose the antenna device of claim 1 wherein the first antenna and second antennas are each quarter wavelength antennas. 
each antenna branch side forms one section of antenna to earth point 5 and corresponding radio-frequency feed source unit, because the frequency of each antenna becomes corresponding relation with the length of antenna, choose suitable antenna length according to the predetermined frequency of each antenna, and then determine described earth point 5 and described antenna branch 2 electrically connecting position” (Oppo, paragraph 0030 – see entire paragraph).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first antenna and second antennas are each quarter wavelength antennas, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 8 Oppo does not explicitly disclose the RF signal antenna device of claim 1 wherein a distance of the first feed point from the first end of the radiator is less than 1/4 of a wavelength (λ1) of a radio wave signal within a first target frequency band, and a distance of the second feed point from the second end of the radiator is less than 1/4 of a wavelength (λ 2) of the a radio wave signal within a second target frequency band. 
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance of the first feed point from the first end of the radiator is less than 1/4 of a wavelength (λ1) of a radio wave signal within a first target frequency band, and a distance of the second feed point from the second end of the radiator is less than 1/4 of a wavelength (λ2) of the a radio wave signal within a second target frequency band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths are a In re Aller, 105 USPQ 233.

 	Regarding claim 9 Oppo does not explicitly disclose the antenna device of claim 8 wherein λ1=λ2. 
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have λ1=λ2, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 10 Oppo does not explicitly disclose the antenna device of claim 8 wherein λ1≠λ2. 
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have λ1≠λ2, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the radiator has a length of L=35 mm+/-15%, the distance of the first feed point from the first end of the radiator is 14 mm+/-15%, the distance of the second feed point from the second end of the radiator is 14 mm+/-15%, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths including the distances from the feed points are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 12 Oppo further discloses the antenna device of claim 11 wherein the ground terminal is located at a mid-point between the first feed point and the second feed point (Fig. 1, ground 5 is at a midpoint between feed 6 and feed 7). 

 	Regarding claim 13 Oppo does not explicitly disclose the antenna device of claim 8 wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna and the second antenna to radiate signals within a target frequency band of between 3 GHz and 6 GHz. 
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
In re Aller, 105 USPQ 233.

 	Regarding claim 14 Oppo does not explicitly disclose the antenna device of claim 8 wherein the target frequency band is either a 3.5 GHz band or a 5 GHz band. 
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the target frequency band is either a 3.5 GHz band or a 5 GHz band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

  	Regarding claim 15 Oppo does not explicitly disclose the antenna device of claim 1, wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna to radiate signals within a 3.5 GHz band, and the second antenna to radiate signals within a 5 GHz band.
choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna to radiate signals within a 3.5 GHz band, and the second antenna to radiate signals within a 5 GHz band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths including the distances from the feed points are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 16 Oppo further discloses the antenna device of claim 1, comprising 
a third antenna portion (Fig. 2, at 3 left side of device) having a first end connected to the radiator in electrical communication with the ground terminal (Fig. 2, at 3 connects to radiator 2 and is electrically connected with ground 5), and a third feed terminal (Fig. 2, at 6) connected with the third antenna portion and spaced apart from the first end of the third antenna portion.  (Examiner note:  the mapping of Fig. 1 for claim 1 is also mapped using the same mapping to Fig. 2 top radiator with the addition of the third antenna element at the left side of the structure.  As remapped – independent claims 1 and dependent claim 16 are fully anticipated by Fig. 2.)

    PNG
    media_image2.png
    549
    573
    media_image2.png
    Greyscale

 

 	Regarding claim 17 Oppo further discloses the antenna device of claim 16, wherein the third antenna portion includes a bend along the length between a distal end of the third antenna portion and the third feed terminal (The Examiner interprets the third antenna portion to include the L-shape portion of 6 connecting to 3.  This interpretation is consistent with Applicant’s specification at paragraph 0058 “third antenna portion may include a bend along its length to form an L-shaped antenna structure”). 



 	Regarding claim 27 Oppo does not explicitly disclose the antenna device of claim 1, wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna to radiate signals within a first target frequency band and the second antenna to radiate signals within a second target frequency band, wherein the first target frequency band and the second target frequency band are the same.
 	Oppo teaches to “choose suitable antenna length according to the predetermined frequency of each antenna” (Oppo, paragraph 0030 - abbreviated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein dimensions of the radiator and locations of the ground terminal, first feed terminal and second feed terminal configure the first antenna to radiate signals within a first target frequency band and the second antenna to radiate signals within a second target frequency band, wherein the first target frequency band and the second target frequency band are the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Oppo teaches choosing suitable antenna lengths including the distances from the feed points are a function of its frequency (Oppo, paragraph 0030), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 26, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oppo in view of Zhang as applied to claim 1 above, and further in view of Bevelacqua (US 2012/0299785), hereinafter Bevelacqua.
 	
Regarding claim 26 Oppo as modified further discloses the antenna device is included in an electronic device (“mobile terminal” Oppo, paragraph 0028). 
 	Oppo does not explicitly disclose a housing enclosing a radio frequency (RF) communications circuit.
 	Bevelacqua discloses a housing (Fig. 1, at 12) enclosing a radio frequency (RF) communications circuit (Fig. 2, at 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo in accordance with the teaching of Bevelacqua regarding housings containing antennas in order to have an electronic device that provides wireless communications capabilities (Bevelacqua, paragraph 0002).

Regarding claim 28 Oppo as modified does not explicitly disclose the antenna device of claim 26 wherein the housing comprises a back enclosure element surrounded by forwardly projecting rim, wherein the radiator is located in the rim.
Bevelacqua discloses wherein the housing comprises a back enclosure element (Fig. 1, at 12; paragraph 0007) surrounded by forwardly projecting rim (Fig. 4, at 17), wherein the radiator is located in the rim (Fig. 4, at 17; paragraph 0033).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo in accordance with the teaching of Bevelacqua regarding housings containing antennas in order to have an electronic device provide wireless communications capabilities (Bevelacqua, paragraph 0002).



 	Bevelacqua discloses wherein the rim is formed from metal (paragraph 0031), the radiator being insert molded into the rim and having an outer surface forming part of an outer surface of the rim (paragraph 0055).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo in accordance with the teaching of Bevelacqua regarding metal housings containing antennas in order to have an electronic device provide wireless communications capabilities (Bevelacqua, paragraph 0002).

 	Regarding claim 32 Oppo as modified does not disclose the antenna device of claim 28, wherein the rim includes a top rim portion and a bottom rim portion that extends between first and second side rim portions at a top and bottom of the housing respectively, wherein the radiator is located in one of the first and second side rim portions, the electronic device further including at least one further antenna located in one of the top rim portion and the bottom rim portion, the at least one further antenna having a different resonant frequency than resonant frequencies of the first and second antennas.
	Bevelacqua discloses wherein the rim includes a top rim portion and a bottom rim portion that extends between first and second side rim portions at a top and bottom of the housing respectively (Fig. 1, at 12 has top, bottom and side rim portions demarked by 19-1 to 19-4), wherein the radiator is located in one of the first and second side rim portions (e.g., Fig. 1, at 12 at side rims; paragraphs 0033-0034), the electronic device further including at least one further antenna located in one of the top rim portion and the bottom rim portion (e.g., Fig. 1, at 12 at top rims; paragraphs 0033-0034), the at least 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo in accordance with the teaching of Bevelacqua regarding metal housings containing antennas in order to have an electronic device provide wireless communications capabilities (Bevelacqua, paragraph 0002).

                     
    PNG
    media_image3.png
    838
    716
    media_image3.png
    Greyscale


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Oppo in view of Zhang and Bevelacqua as applied to claim 28 above, and further in view of Yarga (US 2013/0300618), hereinafter Yarga. 

 	Regarding claim 30 Oppo as modified does not disclose the antenna device of claim 28, wherein the rim is formed from plastic, the radiator being formed on the rim using a laser direct structuring (LDS) process.
 	Yarga discloses wherein the rim is formed from plastic (Fig. 1, at 12; paragraph 0027), the radiator being formed on the rim using a laser direct structuring (LDS) process (e.g., paragraph 0037).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo as modified in accordance with the teaching of Yarga regarding plastic rims containing antennas formed using an LDS process in order to have an electronic device provide a metal complex or other materials that may be incorporated into the plastic material that forms the carrier (Yarga, paragraph 0037).

 	Regarding claim 31 Oppo as modified does not disclose the antenna device of claim 28, wherein the rim is formed from plastic, the radiator being integrated into a flex printed circuit board (PCB) secured to the rim.
 	Yarga discloses wherein the rim is formed from plastic (Fig. 1, at 12; paragraph 0027), the radiator (e.g., Fig. 3, at 200) being integrated into a flex printed circuit board (PCB) secured to the rim (e.g., paragraph 0037 “patterned flex circuit layer”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Oppo as modified in accordance with the teaching of Yarga regarding plastic rims containing antennas formed using an LDS process in order to have an .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845